Citation Nr: 1135193	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to September 27, 2001, for the award of service connection for organic personality disorder and organic mood disorder due to closed-head injury, to include on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which determined there was no clear and unmistakable error in assigning an effective date of September 27, 2001, for the award of service connection.

In August 2006, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript is of record.

In an October 2007 decision, the Board denied the Veteran's claim for entitlement to an earlier effective date for the award of service connection for organic personality disorder and organic mood disorder due to closed-head injury by finding that VA had not committed clear and unmistakable error in the January 2003 rating decision that awarded service connection for the disability and assigned that effective date.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's October 2007 decision and remand it for consideration of the provisions of 38 C.F.R. § 3.156(c) (2010).  The Court granted the motion, and the case was returned to the Board for further appellate review.

In a July 2010 decision, the Board, again, denied the Veteran's claim for entitlement to an earlier effective date for the award of service connection for organic personality disorder and organic mood disorder due to closed-head injury by finding that VA had not committed clear and unmistakable error in either the December 1984 or January 2003 rating decision and that the provisions of 38 C.F.R. § 3.156(c) did not apply.

The Veteran appealed the Board's denial to the Court.  In January 2011, the parties filed a joint motion to vacate the Board's July 2010 decision and remand it, finding that the Board incorrectly determined that 38 C.F.R. § 3.156(c) did not provide a basis for assigning an earlier effective date by finding that the newly-submitted record was not used by the RO in granting the claim.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that the provisions of 38 C.F.R. § 3.156(c) apply to his case. 

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the veteran by name, "as long as the other requirements of paragraph (c) of this section are met." Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3).

The Veteran was granted entitlement to service connection for organic personality disorder and organic mood disorder due to closed-head injury in a February 2005 rating decision.  Prior to the rating decision, in February 2002, the Veteran submitted several duplicative service treatment records, and one service record documenting the Veteran's training, simply indicating that the Veteran was a patient at the base hospital in May 1967 and June 1967.  The record contains nothing referring to a closed-head injury or any details of why the Veteran was hospitalized.  

As explained in the July 2010 Board decision:

The Veteran wrote a statement, which he did not date, nor is there a date stamp on such document.  It appears the Vet Center sent the statement and additional documents in February 2002.  See February 15, 2002, letter from Vet Center.  Attached to the Veteran's statements were the November 1967 service hospitalization record []; the March 25, 1968, Clinical Record []; Health Record with March 31, 1968, and April 1, 1968 entries [] and a Consolidated Training Record.  This fourth document was not part of the service treatment records that were received in 1968.  It shows entries from March 1967 through July 1967 pertaining to training.  For example, on March 10, 1967, the Veteran was described as having an aggressive attitude.  He failed to show for trainings later in March 1967.  In April 1967, it was noted the Veteran was noted to be continuing to fail a certain test, and the Veteran expressed not understanding why.  May 1967 and June 1967 entries indicated that the Veteran was unable to attend training because he had been hospitalized.

In the January 2011 Joint Motion, the parties state that in January 2002, the Veteran submitted "additional records in support of his new service-connection claim that included service treatment records dated April through July 1967, which were not part of the record at the time of the May 1968 rating decision or the December 1984 administrative denial" (emphasis added).  The parties are mistaken; the Veteran submitted one record that was not part of the record at the time of the prior decision.  Further, this one record is not a service treatment record, as described by the parties in the Joint Motion.  See motion on page 2.  The one newly-submitted record is entitled, "Consolidated Training Record," and it documents the Veteran's progress in his training beginning months prior to his accident.  The record casually mentions that in May and June 1967 the Veteran was unable to continue his studies at that time because he was hospitalized, with no further explanation or discussion.  In July 1967, however, the Veteran resumed his studies.

The question remaining on this appeal is whether the Consolidated Training Record submitted in February 2002 is "related" to the in-service event, and if so, whether the Veteran's award is effective on the date entitlement arose or the date VA received the previously-denied claim (as the law dictates that the effective date is the later of the two).

Prior to addressing these questions, the Board notes that the Veteran's attorney has requested that VA attempt to obtain the full, detailed hospital reports of the Veteran's in-service accident.  These records are currently not in the claims file.  In this regard, the Board also notes that in February 2002 and July 2005, the Veteran, through his counselor and attorney, respectively, submitted copies of additional service records.  As such, the RO should also inquire from the Veteran as to whether he has any outstanding records that have not yet been submitted, and if so, encourage him to submit such records to VA.  The Board reminds the Veteran that if he obtained any original service records from the National Personnel Records Center at any time, they will likely be unavailable for VA to obtain at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to secure the Veteran's service treatment records, in their entirety, including, but not limited to, full hospital records documenting three hospitalizations from May to June 1967, during November 1967, and from November to December 1967.  The RO must submit a request for the service treatment records to the National Personnel Records Center and must also contact the Veteran and tell him to submit copies of all the service treatment records in his possession.  

All attempts to secure this evidence must be documented in the claims file.  If the records cannot be located, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO is instructed to review the July 2010 Board decision.  The Board stands by its determination that there was no personality change in the Veteran during service after he sustained the May 1967 head injury for the reasons described throughout the decision.  See also November 1967 Narrative Summary ("He apparently has a long history of violent and antisocial behavior. . . .  A year ago[, which would be November 1966 and prior to the May 1967 head injury,] he had a fight with somebody over a relatively minor provocation inflicting a broken neck on this other person.  In his youth[,] he was involved in numerous episodes of fighting, running away and car theft."); November 27, 1967, to December 20, 1967, Narrative Summary (beginning with "The patient said that he is frequently involved in fights and got into frequent fights while stationed in the Philippines. . . .  About a year ago, he had a fight with somebody over a relatively minor provocation, resulting in a broken neck of this other person.  When he was a teenager[,] he was involved in a number of episodes of fighting, and one time borrowed a car without the owner's permission and ended up in an accident with it."); March 1968 Consultation Sheet (beginning with, "This 20 year old white male . . . has a long history of violent temper outbursts - dates back to 13 years old.").  This finding of fact by the Board, which is based upon its review of the record and the testimony provided by the Veteran at the August 2006 Board hearing, should be considered should the RO reconsider the claim under the provisions of 38 C.F.R. § 3.156(c).

3.  The RO may conduct any additional development it deems is warranted.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to an effective date prior to September 27, 2001, for the award of service connection for organic personality disorder and organic mood disorder due to closed-head injury.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

